           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

RAYMOND HATCHER,
individually and on behalf of
all others similarly situated                               PLAINTIFF

v.                       No. 3:17-cv-190-DPM

FRANK A. ROGERS & CO, INC.
and EDWARD SCOGGINS                                       DEFENDANTS

                                ORDER
      The parties have informally advised the Court that they have
settled in principle. Congratulations. The Amended Final Scheduling
Order, NQ 29, is suspended. Joint motion with proposed settlement, and
supporting papers, due by 8 November 2018 for review. Lynn's Food
Stores v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982); see also
Melgar v. OK Foods, 902 F.2d 775, 779 (8th Cir. 2018).
     So Ordered.

                                                     P'
                                       D.P. Marshall Jr.
                                       United States District Judge
